Citation Nr: 0941907	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depression.

2.  Entitlement to service connection for cervical disc 
herniation claimed as neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to 
November 1988.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied service 
connection for cervical disc herniation claimed as neck pain 
and adjustment disorder with mixed anxiety and depression.  

The Board notes that the RO considered the claim of service 
connection for adjustment disorder with mixed anxiety and 
depression in conjunction with the Veteran's claim of service 
connection for a cervical disc herniation claimed as neck 
pain.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the term "factual 
basis" is defined as the claimant's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Claims 
based on distinctly diagnosed diseases or injuries must be 
considered as separate and distinct claims.  Id. at 1337.  As 
these to disabilities are distinct, the Board has separated 
that claim out accordingly as a new claim of service 
connection.  Thus, the issues are as phrased as on the title 
page of this decision.

According to the substantive appeal, VA Form 9, submitted in 
October 2006, the Veteran requested a hearing before a member 
of the Board at the RO.  The Veteran subsequently withdrew 
his request for a Board hearing and participated in an 
informal conference with a Decision Review Officer (DRO) in 
January 2007.  The DRO conference report has been associated 
with the claims folder.  As such, there are no outstanding 
hearing requests of record.

The issue of entitlement to service connection for cervical 
disc herniation claimed as neck pain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has not submitted or identified competent medical 
evidence of a nexus between his adjustment disorder with 
mixed anxiety and depression and active service and it is not 
shown by competent medical evidence to be related to any 
service-connected disability.


CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depression was not 
incurred in or aggravated by the Veteran's active duty 
service and may not be so presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 
341 (1999).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en 
banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. 
at 269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Id. (quoting Landgraf, 511 U.S. at 
270).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Princess Cruises v. United States, 397 F.3d 1358 
(Fed.Cir.2005).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court is stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application." Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the Veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, the evidence does 
not demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

The Veteran contends that his current adjustment disorder 
with mixed anxiety and depression is related to his service-
connected disabilities.  The record shows that service 
connection is in effect for degenerative disc disease and 
status post acromioclavicular joint separation with small 
avulsion fracture, right shoulder, and a combined 50 percent 
rating has been assigned from March 31, 2004.  

The Board notes that there is no evidence, and the Veteran 
does not contend, that the adjustment disorder with mixed 
anxiety and depression was incurred in or is related to 
service.  But see Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including 
those unknown to the veteran).  Nonetheless, a September 1988 
Report of Mental Status Evaluation reflects that the Veteran 
has no psychiatric disorder.  According to the October 1988 
Report of Medical History, the Veteran reported experiencing 
depression or excessive worry, nervous trouble, and frequent 
trouble sleeping.  However, the October 1988 separation 
examination indicated that the Veteran's psychiatric 
evaluation was normal.  There is no evidence of a diagnosis 
of a psychosis within one year of service separation, so 
service connection on a presumptive basis is not warranted.

VA treatment records show a diagnosis of depression in May 
2002.  By history VA physicians note that the Veteran was 
hospitalized in the 1990's for suicidal ideation and attempts 
and that there is no history of mental illness prior to 1996.  
However, there is no competent evidence which establishes 
that the Veteran's current psychiatric disability is 
medically related to the Veteran's period of service.  On the 
contrary, according to a VA biopsychosocial assessment dated 
in August 2002, it was noted that the Veteran was 
experiencing mild symptoms of anxiety and depression, likely 
related to early sobriety and participation in recovery.  
Thus, the evidence fails to show that the Veteran's 
psychiatric disability had its onset in, manifested to a 
compensable degree within a year of, or is in any way related 
to, service.  

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  

The lapse in time between service and the first diagnosis of 
a psychiatric disability weighs against the Veteran's claim.  
Since the first occurrence of a psychiatric disability is 
noted to be no earlier than 1996, approximately 8 years after 
his separation from active duty in 1988, with no competent 
and credible lay or medical evidence otherwise relating any 
psychiatric disability to his military service, this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period after service 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Thus, service connection is not warranted 
for adjustment disorder with mixed anxiety and depression on 
a direct basis.

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current psychiatric disability is proximately due to or 
the result of the service-connected disabilities or that the 
psychiatric disability is aggravated by the service-connected 
disabilities.  If the preponderance of the evidence shows 
otherwise, the Veteran's claim must be denied.

Here, the post-service medical evidence fails to indicate 
that the Veteran's service-connected disabilities played a 
significant role in the development or worsening of his 
adjustment disorder with mixed anxiety and depression.  Thus, 
the Board finds that there is no medical basis for holding 
that the adjustment disorder with mixed anxiety and 
depression and any service-connected disability are related.  
This also refutes any grant of service connection on the 
basis of the judicial precedent in Allen, which would be 
permitted if a service-connected disability caused 
aggravation of a non service-connected disability, a 
relationship which must be shown by competent and credible 
evidence.

As to the Veteran's own assertions that his adjustment 
disorder with mixed anxiety and depression is related to his 
service-connected disabilities, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran in this case is not competent to relate 
his psychiatric disability to any service-connected 
disability.  Additionally, as discussed above, the other 
objective evidence of record also preponderates against the 
Veteran's assertions, thereby rendering his opinions of no 
probative value.

Based on the aforementioned, the Board is compelled to 
conclude that the Veteran's adjustment disorder with mixed 
anxiety and depression is in no way related to active 
service, or the service-connected disabilities.

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for adjustment disorder with mixed anxiety 
and depression on a direct basis or as secondary to service-
connected degenerative disc disease and status post 
acromioclavicular joint separation with small avulsion 
fracture, right shoulder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  The claim is 
denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The RO provided a VCAA notice letter to the Veteran in April 
2004, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for secondary 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records and VA treatment records 
were obtained and associated with the claims folder.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
psychiatric disability claim at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  The 
evidence reflects neither an acquired psychiatric disability 
in service, nor a presumptive psychosis within one year of 
service.  Further, there is neither medical evidence 
demonstrating that any current psychiatric disability is 
linked to service, nor sufficient evidence of continuity of 
symptomatology of such disorder since service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for adjustment disorder 
with mixed anxiety and depression is denied.


REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to determine whether the claimed neck 
disability is medically related to the Veteran's period of 
service and service-connected disabilities.

The Veteran asserts that his neck disability is due to his 
service-connected degenerative disc disease and status post 
acromioclavicular joint separation with small avulsion 
fracture, right shoulder.  VA treatment records dated in 
March 2004 show the Veteran has cervical spine degenerative 
disc disease and a neck muscle strain.  The Veteran's 
treatment records indicate numerous complaints of back pain 
and a 2004 treatment report indicates that the Veteran 
complained of neck pain after a fall.

There is some indication of a relationship between the 
Veteran's current neck disability and his service-connected 
disabilities according to VA treatment reports submitted by 
the Veteran.  A report dated in April 2006 notes that the 
Veteran is being treated for neck and low back pain which 
might, as likely as not, be related to each other.  A May 
2006 statement indicates that the Veteran has a cervical disc 
disorder that may or may not be related to his intervertebral 
disc syndrome and shoulder impairment.  Another statement 
dated in September 2006 reports that the Veteran's right 
shoulder pain is now related, at least in part, to a cervical 
radiculopathy caused by a cervical disc herniation at C5.  
Thus, the Board finds that a medical opinion as to the 
etiology of the current neck disability should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all 
outstanding VA treatment records from the 
West Los Angeles VA Medical Center.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  The Veteran should be afforded a VA 
examination by an orthopedist to determine 
the nature and etiology of a neck 
disability to include cervical disc 
herniation.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination and the examination report 
should reflect that such review has been 
accomplished.  

All studies or tests deemed necessary by 
the examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the Veteran's cervical 
spine, and provide a diagnosis for any 
pathology found.  As to any disability 
found on examination, the examiner should 
be asked to indicate whether is it at 
least as likely as not ( a 50 percent 
probability or more) that such disability 
is related to military service.  

Additionally, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current cervical spine 
disability is caused or aggravated by the 
service-connected degenerative disc 
disease or the service-connected status 
post acromioclavicular joint separation 
with small avulsion fracture, right 
shoulder.  If the examiner finds that the 
cervical spine disability, if any, is 
aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability of the cervical 
spine disability before it was aggravated 
and the current degree of disability of a 
cervical spine disability.  (The examiner 
should be aware that aggravation of a 
disability requires that the disability 
underwent a permanent increase of the 
severity of the underlying pathology of 
the condition, as opposed to a temporary 
exacerbation or intermittent flare-up of 
the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)). 

Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should discuss any pertinent 
medical opinions that have been previously 
offered regarding the etiology of the 
Veteran's cervical spine disability, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  If an opinion 
can not be rendered, the examiner should 
so state in the report. 

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


